602 F.2d 724
AMCHEM PRODUCTS, INC., Plaintiff-Appellant,v.GAF CORPORATION and Douglas M. Costle, Administrator,Environmental Protection Agency, Defendants-Appellees.
No. 76-3801.
United States Court of Appeals,Fifth Circuit.
Sept. 14, 1979.

William D. Mallard, Jr., Asst. U. S. Atty., Atlanta, Ga., John W. Lyon, Office of General Counsel, Environmental Protection Agency, Washington, D. C., Robert J. Castellani, First Asst. U. S. Atty., Atlanta Ga., John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., for defendant-appellee Costle.
J. D. Fleming, Jr., Atlanta, Ga., John A. Chandler, Atlanta, Ga., for defendant-appellee GAF.
Kirk M. McAlpin, Atlanta, Ga., John D. Conner, William J. Wellman, Kenneth W. Weinstein, Washington, D. C., Ernest G. Szoke, Amchem Products, Inc., Ambler, Pa., for plaintiff-appellant.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
AND MOTION FOR CORRECTION OF OPINION
Before WISDOM, TJOFLAT and VANCE, Circuit Judges.

BY THE COURT:

1
The petition for rehearing filed by GAF Corporation is DENIED.  We reaffirm that our decision on who has a right to compensation is a narrow one.  It is simply that "applicants in Amchem's position, whose data was relied upon to support applications filed between October 21, 1972, and November 19, 1973, that resulted in the issuance of registrations prior to November 28, 1975 (the effective date of the 1975 amendments), are entitled to compensation." 594 F.2d 470, 480.  As the meaning of our original words is clear, we decline to elaborate on them.


2
Amchem's motion for modification of our opinion is GRANTED.  The sentence in footnote 13: "Finally, all of Amchem's data was submitted after January 1, 1970," is deleted.


3
The petition for rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petition for rehearing en banc is DENIED.